Citation Nr: 1743381	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  06-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the left shoulder, status post rotator cuff repair, prior to May 23, 2006, and in excess of 20 percent thereafter.

2.  Entitlement to an increased rating in excess of 30 percent for cervical spondylosis.

3.  Entitlement to service connection for a right shoulder disorder, claimed as tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to November 1982, from September 1986 to December 1986 and from January 2004 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic file.

These matters have been before the Board previously and were remanded for additional development in August 2011, August 2015 and September 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 23, 2006, the Veteran's degenerative arthritis of the left shoulder, status post rotator cuff repair was manifested by pain, weakness and normal range of motion of the left shoulder.

2.  Since May 23, 2006, the Veteran's degenerative arthritis of the left shoulder, status post rotator cuff repair has been manifested by pain, weakness and by abduction not worse than 90 degrees.

3.  Throughout the period on appeal, the Veteran has not had unfavorable ankylosis of the entire cervical spine.

4.  There is no competent medical evidence of record that shows the Veteran has a right shoulder disability that had its onset during active service, had its onset during an applicable presumptive period following his active service, is otherwise related to active service, or is related to his service-connected left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative arthritis of the left shoulder, status post rotator cuff repair prior to May 23, 2006, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5010, 5201 (2016).

2.  The criteria for a disability rating in excess of 30 percent for cervical spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5242 (2016).

3.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.

Regarding the Veteran's claim for entitlement to service connection for a right shoulder disability, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in November 2004, May 2008 and October 2008.

With regard to the notice requirements pertaining to an increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the February 2005 rating decision on appeal.  Thus, there is no timing error.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him a VA examination to assess the severity of his cervical spine disability and his left shoulder disability during the time period in question.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

The Board will therefore proceed to the merits of the Veteran's appeal.

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.
38 C.F.R. § 4.3.

Where an increase in the level of a service connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disability has been more severe than at others, and rate it accordingly.

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.   Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Essentially, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).


Increased Ratings for Degenerative Arthritis Left Shoulder, Status Post Rotator Cuff Repair

The Veteran seeks a disability rating in excess of 10 percent for degenerative arthritis of the left shoulder, status post rotator cuff repair prior to May 23, 2006, and in excess of 20 percent thereafter.  The Veteran's left shoulder disability is rated according to Diagnostic Codes 5010 and 5201.  The Veteran is right-handed; therefore the criteria for the minor extremity apply.

VA regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.

The Veteran's left shoulder disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201, which pertain to arthritis and limitation of motion of the arm, respectively.  Diagnostic Code 5010 (DC 5010) assigns evaluations for arthritis, due to trauma, substantiated by X-ray findings and provides that the condition is rated as arthritis, degenerative.  The rating criteria for degenerative arthritis provides that when the limitation of motion of a specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent evaluation is assigned for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5010.

Diagnostic Code 5201, arm, limitation of motion, provides for a 20 percent disability evaluation for motion of the arm limited to shoulder level.  A 30 percent evaluation is assigned for limitation of motion to midway between the side and shoulder level.  A 40 percent evaluation is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Service treatment records reflect treatment of the left shoulder.  The records show that the Veteran had rotator cuff repair in August 2003.  He was cleared for regular duty in December 2003.  The Veteran reported left shoulder pain in March 2004 and in April 2004.  In April 2004, the Veteran reported pain in the left anterior shoulder.  He reported swelling and stiffness of the shoulder joint.  On examination, the examiner indicated that the shoulder lacked active motion with abduction, forward flexion and external rotation.

The Veteran underwent a VA examination in November 2004.  The Veteran reported that he had a rotator cuff repair surgery in 2003.  He reported that he had a sprain in 2004 and subsequent tear on MRI in 2004.  He had injections and physical therapy.  He was currently not on any other treatment.  The Veteran reported that he did not have pain at the time of the examination, but he did occasionally have pain and stiffness intermittently.  He did not use braces or assistive devices.  The Veteran reported difficulty with overhead activities, to some extent.  Physical examination revealed no erythema, no inflammation, some tenderness on palpation over the left A/C joint and pain with movement.  The range of motion was within normal limits, with no change on repetition.

The Veteran underwent a VA general medical examination on May 23, 2006.  The examiner noted tenderness around the Veteran's left shoulder area and pain with movement.  Flexion on active movement was 110 degrees, and 150 degrees on passive motion.  Extension was 45 degrees.  Abduction was to 90 degrees on both active and passive motion.  The examiner noted that these movements were painful toward the end of movement and the Veteran could not move the arm further due to pain.  Adduction was 35 degrees, external rotation 35 degrees, and internal rotation 35 degrees.  The examiner diagnosed the Veteran as status post rotator cuff tear of the left shoulder, with continued pain and restriction of movement and on the magnetic resonance imaging scan in 2004, a small 7-8 mm ossification adjacent to the greater tuberosity was noted.
Based on the findings of the May 23, 2006 VA examination the RO issued a rating decision in April 2007 which increased the Veteran's evaluation for his left shoulder disability to 20 percent, effective May 23, 2006, the date of the VA general medical examination.

Treatment records from the VA Medical Center in Mobile, Alabama show the Veteran was treated for complaints of shoulder pain in May 2007.  An entry dated in August 2007 indicated the Veteran experienced limited range of motion of his left shoulder.

The Veteran underwent a VA joints examination in August 2008.  The Veteran complained of decreased range of motion and stiffness of his left shoulder with occasional swelling.  He also complained of experiencing a burning pain in the left shoulder which he described as occurring on a daily basis "on and off" and as a 6 out of 10 in intensity.  The Veteran described experiencing flare-ups two to three times a month that are an 8 or 9 out 10 in intensity and last for minutes.  He takes ibuprofen and tramadol for pain and applies heat.  The Veteran also reported that he has had injections in the past which have helped.  The examiner noted mild tenderness over the anterior and superior aspect of the shoulder joint, and some pain associated with range of motion with gravity and against resistance.  Forward flexion was from 0 degrees to 160 degrees.  Abduction was from 0 to 160 degrees.  External rotation was from 0 to 80 degrees and internal rotation was from 0 to 82 degrees.  The examiner noted that repetitive range of motion testing caused an increase in pain, fatigue, weakness, lack of endurance, but no incoordination.  An X-ray of the left shoulder showed a "probable post traumatic injury to the left shoulder without change from 2007."  The examiner diagnosed the Veteran with left shoulder post rotator cuff and acromioclavicular repair with stability.

In March 2010, the Veteran underwent a VA examination.  The Veteran complained of experiencing stiffness, decreased range of motion, pain and weakness in his shoulder.  He reported that the shoulder locks, but no instability.  He described his pain as 8 out of 10 in intensity, and stated that he has difficulty lifting his left arm above shoulder level.  The examiner noted that there was no heat, swelling or erythema of the left shoulder.  The examiner documented very mild pain to palpation of the anterior aspect of the shoulder.  Range of motion testing revealed 0 to 110 degrees of forward flexion, 0 to 115 degrees of abduction, and 0 to 70 degrees of external and internal rotation.  The Veteran complained of pain with all motion of the left shoulder.  The examiner noted no addition limitation of motion and no instability.  The examiner diagnosed the Veteran with "s/p arthroscopic surgery left shoulder with residual Traumatic Arthritis.  Mild to Moderate functional limitations."

The Veteran underwent another VA joints examination in December 2010.  The Veteran reported experiencing mild pain, stiffness, weakness, and instability in his left shoulder.  The examiner noted that the Veteran's active range of motion was forward flexion from 0 to 120 degrees and abduction from 0 to 170 degrees.  External rotation was from 0 to 60 degrees and internal rotation was from 0 to 80 degrees.  Repetition of motion was noted to increase weakness and range of motion was limited by pain, fear of injury and poor effort.  X-ray reports revealed irregularity and spurring at the AC joint and acromion; heavy calcifications compatible with peritendinitis calcarea; and little interval change from March 2010 to December 2010.  The examiner diagnosed the Veteran with "left shoulder injury. Residual, Degenerative joint disease."

The Veteran underwent a VA shoulder examination in September 2011.  The Veteran reported experiencing constant left shoulder pain described as 2 out of 10 in intensity.  The examiner documented the Veteran's range of motion of the left shoulder as follows: flexion to 130 degrees, with pain beginning at 130 degrees and abduction to 130 degrees, with painful motion beginning at 130 degrees.  After three repetitions, the range of motion for both flexion and abduction remained unchanged.  With regard to functional loss or impairment after repetitive use of the left shoulder, the examiner noted pain on movement.  The examiner diagnosed the Veteran with osteoarthritis of the left shoulder.

In April 2015, the Veteran underwent arthroscopic surgery on his left shoulder.  The operative report has been associated with the electronic file.

In September 2016, the Board remanded this issue to provide the Veteran an opportunity to identify any outstanding treatment records and to schedule the Veteran for a VA examination to determine the current level of severity of his left shoulder disability.

The Veteran underwent a VA shoulder examination in April 2017.  The examiner noted the Veteran's history of rotator cuff repair of left shoulder, and determined that the flare-ups of left shoulder pain the Veteran experiences can be described as arthritis and tendonitis.  The Veteran reported experiencing and decreased range of motion.  With regard to functional loss or impairment, the Veteran reported that his range of motion is not the same and that he experiences pain and decreased range of motion.  He experiences pain with heavy lifting.  The examiner documented that the Veteran's range of motion of his left shoulder was flexion 0 to 145 degrees, abduction 0 to 150 degrees, external rotation 0 to 70 degrees and internal rotation 0 to 80 degrees.  The examiner noted that the Veteran experienced pain on flexion, abduction and internal rotation.  The examiner noted that the Veteran's range of motion contributes to a functional loss as he is limited in overhead tasks.  The examiner reported that the pain noted on the examination did not result in or cause functional loss.  The examiner documented no pain with weight bearing and noted objective evidence of localized tenderness or pain on palpation.  The examiner did note objective evidence of crepitus.  The examiner noted that the Veteran was able to perform repetitive use testing and that after three repetitions of motion, the Veteran had no additional loss of function or range of motion.  The examiner stated that pain significantly limited the Veteran's functional ability with repeated use over a period of time, and that during flare ups, pain significantly limited functional ability.  The examiner noted that there was objective evidence of pain on passive range of motion testing of the left shoulder or on non-weight bearing testing of the left shoulder.

The Board has thoroughly reviewed the electronic claims file and found no medical evidence that indicates the Veteran meets the criteria for a disability rating in excess of 10 percent prior to May 23, 2006.  There is no medical evidence associated with the electronic file that establishes the Veteran's limitation of motion of his left arm was restricted to shoulder level prior to May 23, 2006, as provided by DC 5201.  Additionally, there is no evidence that establishes the Veteran met the criteria for a 20 percent disability evaluation pursuant to DC 5010 as there is no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

The Board finds that the 10 percent disability evaluation assigned for the Veteran's left arm disability prior to May 23, 2006 contemplates his complaints of pain and compensates him for this symptom.  There is no medical evidence associated with the electronic file that indicates the Veteran's left arm range of motion was limited to shoulder level prior to May 23, 2006.  Therefore, a disability evaluation in excess of 10 percent is not warranted prior to May 23, 2006.

The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  The range of motion findings for the period prior to May 2006 do not more nearly approximate the criteria for a rating in excess of 10 percent, as there are no findings of the Veteran's range of motion limited to shoulder level due to pain.  As such, for the period prior to May 2006, the Board finds that a higher rating is not warranted under the DeLuca criteria and 38 C.F.R. §  4.59.  See DeLuca, 8 Vet. App. at 206 -07; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

With regard to the Veteran's claim for entitlement to an evaluation in excess of 20 percent for the period on appeal since May 23, 2006, the Board has carefully reviewed all the evidence associated with the Veteran's electronic file as outlined above.  The medical evidence of record does not establish that, at any time since May 23, 2006, the Veteran's symptoms met the criteria for a 30 percent disability evaluation for limitation of motion of the arm.  Specifically, there is no medical evidence that establishes the Veteran can only raise his left arm to 25 degrees from his side.  Therefore, a rating in excess of the 20 percent disability evaluation previously assigned for this disability is not warranted under DC 5201, or under 38 C.F.R. § 4.40, 4.45 and DeLuca, supra.

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent prior to May 23, 2006 and in excess of 20 percent thereafter.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

Increased Evaluation for Cervical Spondylosis

The Veteran is seeking an evaluation in excess of 30 percent for his cervical spondylosis.  The Veteran's disability is evaluated pursuant to the criteria associated with Diagnostic Code 5242.

Cervical spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  The General Rating Formula provides disability ratings based on limitation of motion of the spine.  A rating under the criteria for intervertebral dis syndrome based on incapacitating episodes is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

VA regulations define normal range of motion of the cervical spine as flexion and extension to 45 degrees, lateral flexion to 45 degrees, and rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Pursuant to the general rating criteria for diseases and injuries of the spine, a 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A higher evaluation of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine.

A rating decision issued in February 2005 granted service-connection for cervical spondylosis and assigned a 20 percent evaluation for this disability.  In April 2007, the RO issued a decision review officer decision which increased the evaluation to 30 percent.

The Veteran underwent a VA general medical examination in May 2006.  The Veteran reported experiencing neck pain and described his neck as "constantly tired, heavy, hurts and tight."  The Veteran reported that movement caused pain.  Physical examination revealed tenderness of the back of the neck and pain with movement.  The examiner noted that flexion was 20 degrees, extension was 30 degrees, lateral flexion was 20 degrees bilaterally and rotation was 30 degrees bilaterally.  The examiner diagnosed the Veteran with moderate to marked narrowing of the neural foramen on the right at the cervical 3-4 level, secondary to bony osteophytic changes and disc protrusion on the right at the level; mild central impression on the thecal sac; mild narrowing of the neural foramen at cervical 6-7 level, secondary to mild degenerative disc changes and annular disc bulge.

The Veteran underwent another VA general medical examination in January 2007.  The examiner noted tenderness over the cervical spine muscles on examination.  Flexion of the cervical spine was 10 degrees, extension was 10 degrees, lateral flexion was 15 degrees bilaterally and rotation was 30 degrees to the right and 15 degrees to the left.  The examiner noted that pain was a limiting factor, and following repetitive movement flexion was 15 degrees; extension was 10 degrees; lateral flexion was 10 degrees to the right and 15 degrees to the left; and rotation was 20 degrees to the right and 10 degrees to the left.  The examiner diagnosed the Veteran with degenerative arthritis and disc disease of the cervical spine.

Private treatment records include a report of an MRI of the Veteran's cervical spine conducted in August 2010.  The impression was central canal stenosis at C3-4 with entrapment of the cord and mild compression of the right side of the cord and right foraminal stenosis at this level; left lateral recess and left foraminal stenosis at C5-6, status post anterior fusion at C6-7 with small residual spur abutting the cord on the left; left foraminal stenosis at C4-5; focal signal change in the cord at C3-4 suggesting cord injury secondary to stenosis.

The Veteran underwent a VA joints and spine examination in December 2010.  The Veteran reported experiencing neck pain, stiffness, and weakness.  He described experiencing flare ups manifested by stiffness and spasm with pain up to 10 out of 10 in intensity.  Physical examination revealed active range of motion of the cervical spine after three repetitions as forward flexion from 0 to 20 degrees, extension from 0 to 10 degrees, lateral flexion from 0 to 20 degrees on left and from 0 to 5 degrees on right, and bilateral lateral rotation from 0 to 40 degrees.  The examiner noted that range of motion was limited by pain and "consistent with fusion surgery c-spine."  The examiner diagnosed the Veteran with "c-spine injury.  Residual, fusion surgery/degenerative disease.  Moderate functional limitation."

Treatment records from VA Medical Centers in Houston, Texas and Biloxi, Mississippi from January 2011 to February 2017 show that the Veteran continued to report symptoms of neck pain on medical visits.

In May 2017, the Veteran underwent a VA neck examination.  The examiner noted that the Veteran has a diagnosis of cervical spondylosis and that he underwent a spinal fusion.  The examiner noted that flare ups of the neck can be described as arthritis and that the Veteran had undergone surgery.  The Veteran reported experiencing neck pain, a popping sensation in his neck, and neck stiffness.  The Veteran also reported experiencing functional loss of the neck described as pain and decreased range of motion, and neck stiffness since surgery which limits activities involving turning his head from side to side.  Physical examination revealed range of motion as follows: forward flexion from 0 to 30 degrees; extension from 0 to 40 degrees; lateral flexion from 0 to 30 degrees bilaterally; right lateral rotation from 0 to 45 degrees and left lateral rotation from 0 to 50 degrees.  The examiner noted that pain was noted upon examination but that it did not result in or cause functional loss.  The examiner indicated there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The Veteran was able to perform repetitive use testing, and the examiner noted that there was no additional loss of function or range of motion after three repetitions.  The examiner indicated that pain, weakness and fatigability significantly limit functional ability with repeated use over a period of time.  The examiner documented that there is no ankylosis of the Veteran's cervical spine and that the Veteran does not have IVDS of the cervical spine.

The Board has carefully reviewed the evidence of record and has determined that a rating in excess of 30 percent is not warranted under the rating criteria for the Veteran's cervical spondylosis.  At no time during the period on appeal, has the Veteran been diagnosed with ankylosis of the cervical spine.  Therefore, the criteria for a 40 percent disability evaluation pursuant to DC 5242 have not been met.  Additionally, a 40 percent evaluation for cervical spondylosis pursuant to the IVDS rating criteria is not warranted because there is no evidence of record indicating the Veteran has experienced incapacitating episodes having duration of at least four weeks but less than six weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

Finally, the Board notes that a May 2017 rating decision granted the Veteran an earlier effective date for entitlement to total disability due to individual unemployability (TDIU) of effective November 5, 2005, the date he stopped working.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Right Shoulder Disorder, claimed as Tendonitis

The Veteran contends that he has a right shoulder condition that is related to his time in service.  He asserts that he fell and injured his right shoulder during service in Iraq.  He also asserts that a current right shoulder disability is either proximately due to, or aggravated by, his service-connected degenerative arthritis of the left shoulder.

The Veteran's service treatment records (STRs) show treatment for complaints of right shoulder pain in April 2004.  An entry from May 2004 indicates the Veteran sought treatment for shoulder pain he experienced due to wearing a flak jacket.  At that time, the Veteran was diagnosed with right rotator cuff tendonitis.  In a VA examination on November 2, 2004, he had a normal range of motion of the right shoulder and no evidence of painful motion.

The Veteran submitted the report of an MRI of his right shoulder conducted on September 2, 2005 in support of his claim.  The report noted the Veteran's history of shoulder pain.  The impression was supraspinatus tendinopathy secondary to impingement form osteophytes extending inferiorly off of the acromioclavicular joint.  A notation on the bottom of the report made by Dr. McG. dated September 15, 2005, stated "bone spurs creating pressure on tendons" and "proceed with orthopedic consult."

The Veteran underwent a VA general medical examination in May 2007, the examiner noted that there was only one entry regarding the Veteran's right shoulder in service.  The examiner noted the Veteran's normal range of motion in the November 2004 VA examination and the September 2005 MRI report which revealed tendinopathy secondary to impingement from osteophytes.  The examiner opined that based upon the evidence of record, it was not as likely as not that these osteophytes are the direct and proximate result of any incident or occurrence in service.

The Veteran testified at his Board hearing that he injured his right shoulder in service when he fell out of a portable shower while he was in Iraq.  (Hearing transcript, p. 5).  The Veteran testified that he has experienced continued problems with this right shoulder since that time.  (Hearing transcript, p. 10).  The Veteran also testified that he had to compensate for the pain in his left shoulder with his right shoulder; that the left shoulder disability caused his right shoulder disability.  (Hearing transcript, p. 21).

In August 2011, the Board remanded this issue to provide the Veteran with a VA examination and to obtain a medical opinion as to the etiology of any currently diagnosed right shoulder disability.

The Veteran underwent a VA joints examination in September 2011.  The examiner noted the Veteran's medical history, including right shoulder surgery in 2009.  The examiner diagnosed the Veteran with right shoulder ac joint arthritis (claimed right shoulder condition secondary to left shoulder) s/p arthroscopic acromioplasty.  The examiner noted mild functional limitation.  The examiner opined that "the preponderance of medical evidence did not support contralateral joint DJD in the etiology or proximate cause of joint djd osteoarthritis."

The Veteran also underwent a VA shoulder and arm examination in September 2011.  The examiner noted the Veteran's diagnosis of right shoulder DJD/AC joint arthritis.  The Veteran reported that flare ups impacted the function of his shoulder.  The Veteran described experiencing constant pain in his right shoulder which flared up two to three times per month.  Physical examination revealed a reduced range of motion of the right shoulder.

The Veteran underwent a VA examination in August 2013.  The examiner noted that an X-ray revealed "very minimal arthritic changes in the right AC joint space. Normal glenohumeral joint."  The examiner diagnosed the Veteran with "right rotator cuff tear, s/p right acromioplasty with AC joint arthritis.  Minimal functional impairment.  LESS LIKELY THAN NOT caused by, related to, or worsened beyond natural progression by military service."  The examiner also diagnosed right shoulder tendonitis, resolved with no functional impairment.  The examiner opined that "There is insufficient evidence to warrant or confirm a diagnosis of acute or chronic right shoulder disability caused or chronically worsened by sc left shoulder disability or its residuals.  No medical opinion can be rendered as no condition is diagnosed.  The preponderance of the medical evidence does not support contralateral joint DJD in the etiology or proximate cause of joint djd osteoarthritis.
In August 2015 the Board remanded this issue again for a new examination and opinion.  The Board found that the August 2013 opinion was insufficient because it did not provide a medical opinion.  The August 2013 examiner stated that no condition had been diagnosed, yet the Veteran had been diagnosed with right shoulder tendonitis in March 2010 and right shoulder degenerative joint disease in September 2011.

In April 2017, the Veteran underwent a VA shoulder examination.  The Veteran reported that his right shoulder symptoms began in Iraq in 2004.  He stated that the condition worsened and he had to have rotator cuff repair.  The examiner noted that the Veteran's flare ups of the right shoulder can be described as arthritis in the right shoulder and tendonitis taking pain medications.  The Veteran reported that he has functional loss of the right shoulder manifested as decreased range of motion and pain.  Physical examination revealed range of motion of the right shoulder as flexion from 0 to 150 degrees, abduction from 0 to 150 degrees, external rotation from 0 to 50 degrees and internal rotation from 0 to 50 degrees.  The examiner stated that the pain noted on examination did not result in or cause functional loss.  The requested medical opinions were also provided.  The examiner determined that it was less likely than not (less than 50 percent probability) that the condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the rationale for this opinion is based on the lack of evidence found upon review of medical records, direct discussion with the Veteran and the current examination.  The examiner stated that the "supraspinatus tendonopathy secondary to impingement from osteophytes extending inferiorly off of the acromioclavicular joint," that is a "rotator cuff tendonitis" caused by arthritic/degenerative changes in the right shoulder.  The examiner determined that while "rotator cuff tendonitis" was diagnosed during a period of active duty, (November 2003 to July 2004) "it's etiology does not appear to be service related, but rather due to the natural process of aging in a Veteran who was approximately 54 years old at the time of presumptive diagnosis of right rotator cuff tendonitis."  The examiner also opined that it is less likely than not (less than 50 percent probability) that the Veteran's right shoulder disability is proximately due to or the result of the Veteran's service-connected left shoulder disability.  The examiner stated that there is no evidence found upon review of the medical records, direct discussion with the Veteran, or this examination to suggest that the Veteran's right shoulder condition is proximately due to his service-connected left shoulder disability.  The examiner determined that the left and right shoulder conditions are independent of each other.  The examiner stated that the "supraspinatus tendonopathy secondary to impingement from osteophytes extending inferiorly off of the acromioclavicular joint," that is a "rotator cuff tendonitis" caused by arthritic/degenerative changes in the right shoulder.  The examiner determined that while "rotator cuff tendonitis" was diagnosed during a period of active duty, (November 2003 to July 2004) "it's etiology does not appear to be service related, but rather due to the natural process of aging in a Veteran who was approximately 54 years old at the time of presumptive diagnosis of right rotator cuff tendonitis."

After a careful review of the evidence, the Board finds that both direct and secondary service connection for a right shoulder disability must be denied because the competent evidence of records does not show that a right shoulder disability was either caused or aggravated by service; and the evidence does not show a right shoulder disability, including degenerative joint disease of the right shoulder, within one year of his separation from active service.  Although the Veteran was diagnosed with right rotator cuff tendonitis during a period of active duty, the medical evidence of record does not establish a connection between the Veteran's current right shoulder disability and his time in service.  The April 2017 VA examiner concluded that the Veteran's current disability is due to the natural process of aging and is not related to his in service right shoulder pain and tendonitis nor is it proximately due to his service-connected left shoulder disability.  The Board has considered the Veteran's lay statements regarding his right shoulder disability and the onset of his symptoms.  Although the Veteran is competent to testify to the facts surrounding his claim, such as symptomatology, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran may sincerely believe that he has a right shoulder disability that is related to his time in service and/or his service-connected left shoulder disability, he does not have medical training and his statements as to medical diagnosis are simply outweighed by the evidence of record.

The preponderance of the evidence is therefore against a finding of service connection for a right shoulder disability and the claim must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, at 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent, prior to May 23, 2006, for degenerative arthritis of the left shoulder, status post rotator cuff repair and in excess of 20 percent thereafter is denied.

Entitlement to an increased rating in excess of 30 percent for cervical spondylosis is denied.

Service connection for a right shoulder disability is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


